DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
As to claims 1 and 10, last line, “, wherein the first PHY protocol is different from the second PHY protocol” should be inserted before “.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10, 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (hereinafter referred to as “Kang”, US 2020/0053055) in view of Choi (US 2017/0155679).
As to claims 1 and 10, Kang teaches a method of and/or apparatus (including processing and transmitting modules (Fig. 1A) comprising a wireless network interface) for transmitting signals comprising: broadcasting (or transmitting) a data stream in compliance with a Bluetooth protocol (e.g., Bluetooth Low Energy; BLE) or a Wi-Fi protocol (e.g., Wi-Fi headless). The data stream that is Bluetooth-compliant or Wi-Fi compliant, wherein the data stream has a structure or profile that is Bluetooth-compliant (i.e., first PHY protocol or Wi-Fi compliant (i.e., second PHY protocol), paragraphs [0074], [0088], [0104], and [0108]).
Kang does not expressly teach processing packets that conform to the first and second PHY protocols for wireless vehicular communications configured to: in response to  in response to determining that the broadcast frame is to be transmitted within the first packet that conforms to the first PHY protocol, transmitting the broadcast frame 
Choi further teaches a method and/or an apparatus for transmitting signals/packets for wireless vehicular communications (Figs. 1 and 3, paragraphs [0009], [0011], and [0052]).
It would have been obvious to one of ordinary skill in the art to transmit signals/packets that conform to the first and/or second protocols for various wireless vehicular communications.
 It is obvious that in order to transmit data in compliance with (or that conforms to) the first and second PHY protocols, one (i.e., one of ordinary skill in the art) needs to (or should) determine whether the broadcast signal (or frame) within the first or second packet conforms to the first or second PHY protocol or not, otherwise the broadcast frame to be transmitted within the first and/or second packet cannot be transmitted or will be transmitted erroneously. It is officially noted.
It would have been obvious to one of ordinary skill in the art to process packets that conform to the first and second PHY protocols for wireless vehicular communications configured to: in response to  in response to determining that the broadcast frame is to be transmitted within the first packet that conforms to the first PHY protocol, transmitting the broadcast frame within the first packet that conforms to the first PHY protocol; and in response to determining that the broadcast frame is to be transmitted within the second packet that conforms to the second PHY protocol, 
As to claims 2 and 11, Kang further teaches transmitting within the data stream that conforms to the first PHY protocol or the second PHY protocol based on a length of the broadcast frame (for example having an iBeacon profile since iBeacon profile or structure has a specific length (i.e., 31 bytes), paragraph [0074]).
As to claim 19, Kang and Choi do not teach that the wireless network device comprises one or more transceivers implemented on one or more ICs.
It is officially noted that it is (extremely) obvious to one of ordinary skill in the art to employ one or more transceivers implemented on one or more ICs in order for the apparatus (or device) to perform the above recited functions in a more flexible and/or more efficient manner.
It would have been obvious to one of ordinary skill in the art to for the reason stated above.
As to claim 20, Kang and Choi do not expressly teach coupling one or more antennas to the one or more transceivers.
It is officially noted that it is (extremely) well known in the art to employ one or more antennas depending on the type of transmission technique in order to transmit and receive signals wirelessly.
It would have been obvious to one of ordinary skill in the art to employ one or more antennas depending on the type of transmission technique for the reason stated above.

Allowable Subject Matter
Claims 3-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murakami et al., US 2019/0207659, paragraphs [0989], [0990], and [1063]
Thiagarajan et al., US 9,100,799, Figs. 1-9
Huang et al., US 2017/0063688, paragraph [0033]
Kang et al., US 2020/0004227, paragraphs [007], [0103], [0107], and [0108]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRESHTEH N AGHDAM/           Primary Examiner, Art Unit 2632